Citation Nr: 0301613	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-04 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected 
right inguinal condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had an initial period of active duty for 
training with the Army Reserve from October 1972 to 
February 1973.  He also had later periods of active duty 
for training and inactive duty training, including periods 
of active duty for training in October 1993 and October 
1994 during which he incurred a service-connected right 
inguinal condition.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
RO rating decision which denied service connection for a 
low back disability, claimed as secondary to a right 
inguinal condition (which the veteran also referred to as 
a right leg condition).  


FINDING OF FACT

The veteran's low back disability was not caused by or 
permanently worsened by his service-connected right 
inguinal condition.  


CONCLUSION OF LAW

A low back disability is not proximately due to or the 
result of a service-connected right inguinal condition.  
38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had an initial period of active duty for 
training with the Army Reserve from October 1972 to 
February 1973.  He also had later periods of active duty 
for training and inactive duty training, including periods 
of active duty for training in October 1993 and October 
1994 during which he incurred a service-connected right 
inguinal condition.

The veteran underwent a VA orthopedic examination in 
October 1997.  He complained of pain in the right inguinal 
area which radiated to the medial aspect of the right knee 
and to the ankles.  The diagnosis was right abductor 
tendinitis with strain.  

The veteran also underwent a VA spine examination in 
October 1997.  He reported that he fell in his house one 
month earlier and suffered low back pain.  He also 
indicated that he had a one-year history of low back pain.  
He stated that he never went to sick call for low back 
pain and that presently he did not have low back pain.  
The diagnosis was negative musculoskeletal lumbar spine 
examination.  

In an August 1999 decision, the Board established service 
connection for the right inguinal condition (which had 
been last diagnosed as right abductor tendinitis with 
strain).  In February 2000, the RO promulgated the Board's 
grant of service connection for this right inguinal 
condition, and the RO rated it noncompensable.  

The veteran underwent a VA spine examination in April 
2002.  He reported that after doing exercises he injured 
his back in 1972 or 1973 although he indicated that he 
could not recall well how the injury occurred.  He stated 
that he went on sick call for back pain, but that he did 
not recall the treatment given.  It was noted that on the 
day of the examination, the veteran referred to no back 
pain.  He indicated that upon bending or squatting a lot, 
he would have localized low back pain.  The veteran 
reported no other complaints of the lower extremities 
except for right inguinal area pain.  He indicated that he 
did not have any visits to physicians for low back pain 
during the previous year.  The diagnosis was lumbar 
paravertebral myositis and straightening of the lumbar 
lordosis due to muscle spasm by X-rays.  The examiner 
noted that the service medical records and claims file 
were reviewed.  The examiner indicated that the service 
medical records were silent as to a low back condition and 
that the 1997 VA spine examination was negative as to a 
low back condition.  The examiner commented that the right 
inguinal area with abductor tendinitis, and the low back 
area, were different anatomical areas that were not 
related to one another.  The examiner stated that it was 
his opinion that the veteran's present low back condition 
was not secondary to his service-connected refractory 
right inguinal pain.  

II.  Analysis

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical 
records have been obtained, and VA examination has been 
provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159).  

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. 
§ 3.310.  Secondary service connection may be found when 
an established service-connected condition aggravates a 
non-service-connected disability.  When there is such 
aggravation of a non-service-connected disability, which 
is proximately due to or the result of a service-connected 
condition, the veteran will be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

At the 1997 VA examination, the veteran reported that he 
fell in his house one month earlier and suffered low back 
pain, and he also said that he had a one-year history of 
low back pain.  However, the diagnosis was a negative 
musculoskeletal lumbar spine examination.  The first 
medical evidence of any actually diagnosed low back 
disorder was at a 2002 VA examination.  The diagnosis was 
lumbar paravertebral myositis and straightening of the 
lumbar lordosis due to muscle spasm.  The examiner 
reviewed the veteran's medical history and opined that the 
present low back condition was not secondary to the 
service-connected right inguinal condition.  There is no 
contrary medical opinion which might support the veteran's 
claim for secondary service connection, and as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The weight of credible evidence establishes that the 
veteran's low back disability was not caused or 
permanently worsened by his service-connected right 
inguinal condition.  A low back disability is not 
proximately due to or the result of the service-connected 
disability, and thus secondary service connection is not 
in order.  The preponderance of the evidence is against 
the claim.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Secondary service connection for a low back disability is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

